DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


1.(Currently Amended) A method for assessing environmental conditions outside an autonomous vehicle and recommending modifications for the autonomous vehicle based on a condition, comprising: 

determining a plurality of possible routes for an autonomous vehicle using a navigational system having a computer communicating with a computer in the autonomous vehicle, the autonomous vehicle having a start location and a destination; 

assessing environmental conditions outside the autonomous vehicle for each of the possible routes, the environmental conditions including weather conditions; 

identifying one or more environmental conditions outside the autonomous vehicle related to each of the plurality of possible routes; 


determining when the one or more environmental conditions necessitate the modification of the autonomous vehicle for traveling the selected route; 2Appl. No 15/809,082 Docket No.: CA920170021US1 

routing the autonomous vehicle along a first route adjustment to a first service station for implementing the modification based on the condition related to the selected route; 

implementing the modification to the autonomous vehicle; 

routing the autonomous vehicle along a first portion of the selected route including from the first service station to the selected route, the first portion of the selected route requires the modification along the selected route, in response to the modification being implemented at the first service station; 

routing the autonomous vehicle along a second route adjustment to a second service station for reversing the modification; routing the autonomous vehicle along a second portion of the selected route including from the second service station to the selected route, in response to the modification being reversed at the second service station; and 

continuing the routing of the autonomous vehicle along the selected route to the destination.


10.(Currently Amended) A system for assessing environmental conditions outside an autonomous vehicle and recommending modifications for the autonomous vehicle based on a condition, the system comprising: 


determining a plurality of possible routes for an autonomous vehicle using a navigational system having a computer communicating with a computer in the autonomous vehicle, the autonomous vehicle having a start location and a destination; 

assessing environmental conditions outside the autonomous vehicle for each of the possible routes, the environmental conditions including weather conditions; 

identifying one or more environmental conditions outside the autonomous vehicle related to each of the plurality of possible routes; 

selecting a route from the start location to the destination based on the assessing of the environmental conditions and the identifying of the one or more environmental conditions, wherein the selecting of the route includes selecting one of the possible routes based on a criteria which includes avoiding a greatest number of the environmental conditions which necessitate a modification; 

determining when the one or more environmental conditions necessitate the modification of the autonomous vehicle for traveling the selected route; 

routing the autonomous vehicle along a first route adjustment to a service station for implementing the modification based on the condition related to the selected route; 

implementing the modification to the autonomous vehicle; 



routing the autonomous vehicle along a second route adjustment to a second service station for reversing the modification;

 routing the autonomous vehicle along a second portion of the selected route including from the second service station to the selected route, in response to the modification being reversed at the second service station; and 

continuing the routing of the autonomous vehicle along the selected route to the destination.


19.(Currently Amended) A computer program product for assessing environmental conditions outside an autonomous vehicle and recommending modifications for the autonomous vehicle based on a condition, the program instructions executable by a computer to cause the computer to perform a method, comprising: 

determining a plurality of possible routes for an autonomous vehicle using a navigational system having a computer communicating with a computer in the autonomous vehicle, the autonomous vehicle having a start location and a destination; 
assessing environmental conditions outside the autonomous vehicle for each of the possible routes, the environmental conditions including weather conditions; 

identifying one or more environmental conditions outside the autonomous vehicle related to each of the plurality of possible routes; 



determining when the one or more environmental conditions necessitate the modification of the autonomous vehicle for traveling the selected route; 

routing the autonomous vehicle along a first route adjustment to a service station for implementing the modification based on the condition related to the selected route; 

implementing the modification to the autonomous vehicle; 

10Appl. No 15/809,082Docket No.: CA920170021US1routing the autonomous vehicle along a first portion of the selected route including from the first service station to the selected route, the first portion of the selected route requires the modification along the selected route, in response to the modification being implemented at the first service station; 

routing the autonomous vehicle along a second route adjustment to a second service station for reversing the modification; 

routing the autonomous vehicle along a second portion of the selected route including from the second service station to the selected route, in response to the modification being reversed at the second service station; and 

continuing the routing of the autonomous vehicle along the selected route to the destination.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art fails to explicitly disclose, teach or suggest the features as discussed in the Applicant’s arguments and remarks filed 1/15/21.  All of the features in combination would not be obvious to a person of ordinary skill in the art without unreasonable hindsight reconstruction.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669